Affirmed and Memorandum Opinion filed April 22, 2021.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00836-CV

                       MAREK E. MENGER, Appellant

                                        V.
         CARLOS RYERSON AND MICHAEL BYNANE, Appellees

                    On Appeal from the 310th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-06434A

                    MEMORANDUM OPINION
      Appellant Marek E. Menger appeals the trial court’s order assessing
attorney’s fees against him, asserting the order was signed after the expiration of
the trial court’s plenary power. For the reasons below, we affirm.

                                  BACKGROUND

      Our recitation of this case’s procedural history is based on the filings in the
appellate record.
          In January 2018, attorneys Carlos Ryerson and Michael Bynane (together,
“Appellees”) sought to intervene in the underlying divorce proceeding styled In the
Matter of the Marriage of Sherry Menger and Marek E. Menger. Appellees’
petitions for intervention asserted they previously had provided Marek legal
services with respect to his divorce and that Marek failed to pay for those services.
Because Marek’s contracts with Appellees included arbitration clauses, Appellees
requested the trial court compel Appellees, Sherry, and Marek to arbitration.
Sherry filed an “Original Answer to Petition in Intervention for Attorney’s Fees,”
asserting she was not liable to Appellees for Marek’s attorney’s fees.

          The next entry in the clerk’s record is the trial court’s “Order on Marek
Menger’s Motion to Vacate or In the Alternative Motion to Reconsider Attorney’s
Fees,” signed August 6, 2018 (the “2018 Order”). In relevant part, the 2018 Order
states:

          IT IS ORDERED that the judgment for attorney’s fees awarded to
          Intervenors Michael Bynane and Carlos Ryerson . . . pursuant to an
          arbitration award are unjust, unreasonable, unfair, and in excess of the
          customary fees for same work performed in Harris County, Texas.
          IT IS THEREFORE ORDERED that Marek Menger’s Motion to
          Vacate or In The Alternative Motion to Reconsider Attorney’s Fees is
          hereby GRANTED.
In May 2019, Appellees filed a “Motion to Reconsider Ruling on Marek Menger’s
Motion to Vacate or In the Alternative Motion to Reconsider Attorney’s Fees”.

          On August 6, 2019, the trial court signed a “Final Order and Order on
Intervenors’ Motion to Reconsider Ruling on Marek Menger’s Motion to Vacate or
In the Alternative Motion to Reconsider Attorney’s Fees” (the “2019 Order”). The
2019 Order states:

          On August 5, 2019, this Court heard Intervenors’ Motion to
          Reconsider Ruling on Marek Menger’s Motion to Vacate or in the
                                             2
       Alternative Motion to Reconsider Attorney’s Fees, and after
       considering the motion, response, and evidence, this Court is of the
       opinion that the motion should be in all things GRANTED.
       IT IS THEREFORE ORDERED that Marek Menger’s Motion to
       Vacate or in the Alternative Motion to Reconsider Attorney’s Fees is
       DENIED.
       IT IS FURTHER ORDERED that Marek Menger’s [sic] is Ordered to
       pay the attorneys’ fees awarded to Carlos Ryerson and Michael
       Bynane in Arbitration. Marek Menger shall pay Carlos Ryerson
       $27,067.50. Marek Menger shall pay Michael Bynane $29,493.00.
       IT IS FURTHER ORDERED by the Court this judgment is final,
       disposes of all claims and all parties and is appealable.
Marek filed a notice of appeal.
                                          ANALYSIS

       On appeal, Marek asserts the 2018 Order granting his motion to vacate
constituted a final judgment. Therefore, Marek argues, the 2019 Order was signed
after the expiration of the trial court’s plenary power and is void.1

       With certain exceptions not applicable here, a trial court loses plenary power
over a case thirty days after it signs a final judgment. See Tex. R. Civ. P. 329b(d);
Lane Bank Equip. Co. v. Smith S. Equip., Inc., 10 S.W.3d 308, 310 (Tex. 2000).
When a trial court issues an order outside of its plenary power, the order is void.
In re Brookshire Grocery Co., 250 S.W.3d 66, 70 (Tex. 2008) (orig. proceeding).
A void order is a nullity and has no effect. State ex rel. Latty v. Owens, 907
S.W.2d 484, 486 (Tex. 1995) (per curiam).
       1
         Generally, mandamus relief is sought when a party alleges the trial court acted after its
plenary power expired. See, e.g., In re Lovito-Nelson, 278 S.W.3d 773, 776 (Tex. 2009) (orig.
proceeding) (per curiam); In re Bates, 429 S.W.3d 47, 50 (Tex. App.—Houston [1st Dist.] 2014,
orig. proceeding). However, because Marek timely filed a notice of appeal from the trial court’s
August 6, 2019 final judgment, we will consider this issue on direct appeal. See Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195, 200 (Tex. 2001) (generally, an appeal may be taken only
from a final judgment; a judgment is final if it “clearly and unequivocally states that it finally
disposes of all claims and all parties”).

                                                3
      Like the 2018 Order at issue here, an order issued without a conventional
trial on the merits is final only if it (1) actually disposes of all claims and all parties
before the court, or (2) clearly and unequivocally states that it finally disposes of
all claims and all parties. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 199 (Tex.
2001); S. Mgmt. Servs., Inc. v. SM Energy Co., 398 S.W.3d 350, 358 (Tex. App.—
Houston [14th Dist.] 2013, no pet.). “Because a final judgment does not have to be
in any particular form, deciding whether a judicial decree is a final judgment must
be determined from its language and the record in the case.” S. Mgmt. Servs., Inc.,
398 S.W.3d at 358.

      As quoted above, the 2018 Order granting Marek’s motion to vacate does
not clearly and unequivocally state that it disposes of all claims and all parties in
the proceeding. Based on our review of the record, the 2018 Order does not
dispose of all claims and parties before the trial court. Although the order vacated
Appellees’ arbitration award, it did not render any judgment with respect to
Appellees or otherwise determine their claims for attorney’s fees. The record does
not indicate the 2018 Order was intended to be a final adjudication of the parties
and claims before the trial court.

      Because the trial court’s 2018 Order did not constitute a final judgment, it
did not trigger the trial court’s plenary power period after a judgment is signed.
See Tex. R. Civ. P. 329b(d). Therefore, the trial court’s 2019 Order is not void.
We overrule Marek’s issue on appeal.

                                      CONCLUSION

      We affirm the trial court’s August 6, 2019 “Final Order and Order on
Intervenors’ Motion to Reconsider Ruling on Marek Menger’s Motion to Vacate or
In the Alternative Motion to Reconsider Attorney’s Fees”.


                                            4
                                      /s/       Meagan Hassan
                                                Justice


Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                            5